       Case 2:20-cr-00251-GW Document 35 Filed 07/10/20 Page 1 of 1 Page ID #:137

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                    CRIMINAL MINUTES -GENERAL
  Case No.       2:20-cr-251-GW / 2:20-mj-2224                              Date     July 10, 2020
  Title          United States v. Edward Morse



  Present:`fihe Honorable     Steve Kim, U.S. Magistrate Judge

                     Connie Chung                                             n/a
                     Deputy Clerk                                   Court Reporter /Recorder

             Attorneys Present for Government:                   Attorneys Present for Defendant:
                           n/a                                                 n/a
  Proceedings:             (IN CHAMBERS)ORDER OF DETENTION —PRETRIAL
                           RELEASE VIOLATION

      The Court conducted a revocation and detention hearing under 18 U.S.C. § 3148(b),
following Defendant's arrest for alleged violations) of the terms of Defendant's pretrial release.
            The Court finds that:
       A.     ~      There is clear and convincing evidence that Defendant has violated
conditions of release by failing to appear for court hearing. [18 U.S.C. § 3148(b)(1)(B)].
       B.     ~     There is no condition or combination of conditions of release that will
assure that Defendant will not flee or pose a danger to the safety of any other person or the
community. [18 U.S.C. § 3148(b)(2)(A),(B)].
                                               * **

       IT IS THEREFORE ORDERED that the defendant be detained pending trial without
prejudice.




SK (9/16)                               CRIMINAL MINUTES -GENERAL                                    Page I of ]
